       Case 2:20-cv-00804-GBW-KRS Document 8 Filed 04/27/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PETER WIRTH, as Personal Representative
of the Estate of Santiago Sebastian Ortiz, et al.,

               Plaintiffs,
v.                                                                  No. 2:20-cv-804 GBW/KRS

PHC-LAS CRUCES, INC., et al.,

       Defendants.

       ORDER DENYING WITHOUT PREJUDICE MOTION TO CONSOLIDATE

       THIS MATTER comes before the Court on Plaintiffs’ Motion to Consolidate Causes

Following Defendants’ Removal of Concurrent State Action to Federal Court, (Doc. 7), filed

April 23, 2021. Plaintiffs ask the Court to consolidate this case with Case No. 1:20-cv-1340

WJ/KK. The Motion does not comply with Local Rules 7.1(a) or (b) because Plaintiffs do not

state whether the Motion is opposed and do not include a certificate of service. See D.N.M. LR-

Civ. 7.1(a) (“Movant must determine whether a motion is opposed, and a motion that omits

recitation of a good-faith request for concurrence may be summarily denied.”); D.N.M. LR-Civ.

7.1(b) (“A motion, response, or reply must include a certificate of service on each party.”). In

addition, Plaintiffs did not file the motion in Case No. 20-cv-1340 WJ/KK, so the parties and

judges in that case have not been notified of Plaintiff’s Motion.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ Motion to Consolidate Cases, (Doc. 7),

is DENIED without prejudice. Plaintiffs may refile the motion in accordance with the Court’s

Local Rules, and they must file it in both cases they seek to consolidate.




                                               ____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
